UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- 2653 Dreyfus Bond Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 8/31 Date of reporting period: 5/31/10 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Municipal Bond Fund May 31, 2010 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments100.2% Rate (%) Date Amount ($) Value ($) Alabama.7% Jefferson County, Limited Obligation School Warrants 5.25 1/1/20 15,000,000 13,191,150 Alaska1.1% Alaska Energy Authority, Power Revenue (Bradley Lake Hydroelectric Project) (Insured; Assured Guaranty Municipal Corp.) 6.00 7/1/17 5,730,000 6,630,298 Alaska International Airports System, Revenue (Insured; AMBAC) (Prerefunded) 5.75 10/1/12 4,500,000 a 5,002,875 Anchorage, Electric Utility Revenue (Insured; National Public Finance Guarantee Corp.) 6.50 12/1/15 6,135,000 7,377,522 Arizona3.2% Apache County Industrial Development Authority, PCR (Tucson Electric Power Company Project) 5.85 3/1/28 7,750,000 7,750,775 Apache County Industrial Development Authority, PCR (Tucson Electric Power Company Project) 5.88 3/1/33 27,570,000 27,498,594 Arizona Health Facilities Authority, Revenue (Banner Health) 6.00 1/1/30 11,000,000 11,282,480 Mohave County Industrial Development Authority, Correctional Facilities Contract Revenue (Mohave Prison, LLC Expansion Project) 8.00 5/1/25 9,000,000 10,127,970 California18.0% Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 5.25 4/1/27 10,000,000 10,930,500 California, Economic Recovery Bonds 5.00 7/1/20 11,000,000 12,293,270 California, GO (Various Purpose) 5.63 4/1/25 3,500,000 3,795,540 California, GO (Various Purpose) 5.75 4/1/31 18,325,000 19,538,848 California, GO (Various Purpose) 6.50 4/1/33 15,000,000 16,994,250 California, GO (Various Purpose) 6.00 11/1/35 14,000,000 15,350,020 California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds (Kern County Tobacco Funding Corporation) 6.25 6/1/37 6,100,000 5,278,818 California Department of Veterans Affairs, Home Purchase Revenue 5.00 12/1/42 8,000,000 6,933,040 California Department of Water Resources, Power Supply Revenue (Prerefunded) 5.13 5/1/12 20,500,000 a 22,482,760 California Department of Water Resources, Water System Revenue (Central Valley Project) 5.50 12/1/16 6,330,000 6,765,441 California Department of Water Resources, Water System Revenue (Central Valley Project) 5.00 12/1/27 17,350,000 18,919,654 California Department of Water Resources, Water System Revenue (Central Valley Project) (Prerefunded) 5.50 12/1/11 60,000 a 64,517 California Educational Facilities Authority, Revenue (University of Southern California) 4.50 10/1/33 10,000,000 9,978,000 California Educational Facilities Authority, Revenue (University of Southern California) 5.25 10/1/38 12,000,000 12,926,400 California Public Works Board, LR (Department of Mental Health) (Coalinga State Hospital) 5.13 6/1/29 5,000,000 4,866,750 California Statewide Communities Development Authority, Revenue (Inland Regional Center Project) 5.38 12/1/37 10,325,000 8,132,796 Chabot-Las Positas Community College District, GO (Insured; AMBAC) 0.00 8/1/42 60,655,000 b 7,759,594 Chula Vista, IDR (San Diego Gas and Electric Company) 5.50 12/1/21 11,725,000 12,369,289 Chula Vista, IDR (San Diego Gas and Electric Company) 5.88 2/15/34 5,000,000 5,551,450 Coast Community College District, GO (Insured; Assured Guaranty Municipal Corp.) 0/5.00 8/1/29 15,000,000 c 12,712,950 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds (Prerefunded) 5.50 6/1/13 28,495,000 a 32,055,165 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/27 29,435,000 26,632,788 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/33 9,790,000 7,793,134 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.13 6/1/47 2,750,000 1,813,652 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.75 6/1/47 2,415,000 1,770,847 Sacramento County, Airport System Senior Revenue 5.75 7/1/39 10,260,000 11,128,509 San Diego Public Facilities Financing Authority, Senior Sewer Revenue 5.25 5/15/34 2,500,000 2,669,325 San Francisco City and County Airport Commission, San Francisco International Airport Second Series Revenue (Issue 34E) (Insured; Assured Guaranty Municipal Corp.) 5.75 5/1/22 7,000,000 7,631,120 San Francisco City and County Public Utilities Commission, San Francisco Water Revenue 5.00 11/1/28 10,000,000 10,697,400 San Mateo County Community College District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 9/1/25 10,000,000 b 4,345,200 Colorado1.0% Aurora, HR (The Children's Hospital Association Project) 5.00 12/1/40 5,000,000 5,003,900 Colorado Health Facilities Authority, Revenue (Sisters of Charity of Leavenworth Health System) 5.25 1/1/25 4,000,000 4,199,640 University of Colorado Hospital Authority, Revenue 5.00 11/15/37 8,100,000 7,829,865 Delaware.4% Delaware Transportation Authority, Transportation System Senior Revenue 5.00 7/1/26 6,245,000 6,940,631 District of Columbia.4% District of Columbia Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds 0.00 6/15/46 184,975,000 b 6,609,157 Florida5.4% Florida Department of Environmental Protection, Revenue (Insured; National Public Finance Guarantee Corp.) 5.75 7/1/13 10,270,000 10,423,845 Florida Housing Finance Corporation, Homeowner Mortgage Revenue (Collateralized: FHLMC, FNMA and GNMA) 5.10 7/1/31 4,230,000 4,252,250 Florida State Board of Education, Public Education Capital Outlay Bonds 5.50 6/1/16 7,000,000 7,405,930 Highlands County Health Facilities Authority, HR (Adventist Health System/Sunbelt Obligated Group) 5.25 11/15/36 5,735,000 5,816,380 Highlands County Health Facilities Authority, HR (Adventist Health System/Sunbelt Obligated Group) (Prerefunded) 5.25 11/15/16 265,000 a 313,188 Miami-Dade County, Aviation Revenue (Miami International Airport) 5.38 10/1/35 5,000,000 5,133,350 Miami-Dade County, Water and Sewer System Revenue 5.00 10/1/34 10,000,000 10,350,600 Miami-Dade County, Water and Sewer System Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 10/1/26 5,000,000 5,246,950 Orange County, Tourist Development Tax Revenue (Insured; AMBAC) 5.00 10/1/24 10,110,000 10,429,375 Orange County Health Facilities Authority, HR (Orlando Regional Healthcare System) (Prerefunded) 6.00 12/1/12 2,090,000 a 2,347,551 Orlando Utilities Commission, Water and Electric Revenue 6.75 10/1/17 15,875,000 18,906,807 Tampa, Utility Tax and Special Revenue (Insured; AMBAC) 5.75 10/1/13 9,100,000 10,342,332 Tampa Bay Water Regional Water Supply Authority, Utility System Improvement Revenue (Insured; National Public Finance Guarantee Corp.) 6.00 10/1/29 5,000,000 6,093,400 Georgia4.1% Atlanta, Water and Wastewater Revenue 6.00 11/1/26 10,000,000 11,036,400 Atlanta, Water and Wastewater Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 11/1/34 5,500,000 5,770,710 Atlanta Development Authority, Student Housing Revenue (ADA/CAU Partners, Inc. Project at Clark Atlanta University) (Insured; ACA) 6.25 7/1/14 3,810,000 3,684,651 Chatham County Hospital Authority, HR Improvement (Memorial Health University Medical Center, Inc.) 5.75 1/1/29 2,050,000 1,948,894 DeKalb County, Water and Sewerage Revenue 5.25 10/1/25 8,590,000 10,362,375 DeKalb County Hospital Authority, RAC (DeKalb Medical Center, Inc. Project) 6.00 9/1/30 10,000,000 10,082,700 Fulton County Facilities Corporation, COP (Fulton County Public Purpose Project) (Insured; AMBAC) (Prerefunded) 5.50 11/1/10 11,630,000 a 11,997,392 Milledgeville and Baldwin County Development Authority, Revenue (Georgia College and State University Foundation Property III, LLC Student Housing System Project) (Prerefunded) 5.63 9/1/14 5,100,000 a 6,059,973 Private Colleges and Universities Authority, Revenue (Mercer University Project) (Prerefunded) 5.75 10/1/11 6,000,000 a 6,535,140 Thomasville Hospital Authority, RAC (John D. Archbold Memorial Hospital, Inc. Project) 5.13 11/1/30 3,500,000 3,504,060 Thomasville Hospital Authority, RAC (John D. Archbold Memorial Hospital, Inc. Project) 5.38 11/1/40 2,250,000 2,252,565 Hawaii1.5% Hawaii, Airports System Revenue 5.25 7/1/27 15,980,000 16,996,168 Hawaii Department of Budget and Finance, Special Purpose Revenue (Hawai'i Pacific Health Obligated Group) 5.50 7/1/40 10,000,000 d 9,941,200 Idaho.9% Idaho Housing Agency, MFHR 6.70 7/1/24 7,650,000 7,659,715 Power County Industrial Development Corporation, SWDR (FMC Corporation Project) 6.45 8/1/32 7,625,000 7,677,994 Illinois4.1% Chicago Board of Education, Unlimited Tax GO (Dedicated Revenues) 5.25 12/1/25 15,000,000 16,083,750 Chicago O'Hare International Airport, General Airport Third Lien Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 1/1/23 21,370,000 22,575,268 Illinois, GO 5.00 1/1/25 5,000,000 5,248,450 Illinois Finance Authority, Revenue (Central DuPage Health) 5.50 11/1/39 3,500,000 3,654,175 Illinois Finance Authority, Revenue (Northwestern Memorial Hospital) (Prerefunded) 5.50 8/15/14 22,310,000 a 26,114,747 Iowa.2% Tobacco Settlement Authority of Iowa, Tobacco Settlement Asset-Backed Bonds 5.60 6/1/34 5,000,000 4,212,000 Kansas1.1% Wichita, Hospital Facilities Improvement Revenue (Christi Health System) 5.50 11/15/26 7,000,000 7,114,100 Wyandotte County Kansas City Unified Government, Utility System Revenue (Insured; AMBAC) 5.60 9/1/23 12,010,000 13,388,268 Kentucky.8% Mount Sterling, LR (Kentucky League of Cities Funding Trust Program) 6.10 3/1/18 7,955,000 8,531,340 Ohio County, PCR (Big Rivers Electric Corporation Project) 6.00 7/15/31 6,500,000 d 6,529,380 Louisiana.8% Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 6.75 11/1/32 2,000,000 2,069,340 Louisiana Public Facilities Authority, Revenue (CHRISTUS Health Obligated Group) 6.00 7/1/29 6,500,000 6,911,320 New Orleans Aviation Board, Gulf Opportunity Zone Customer Facility Charge Revenue (Consolidated Rental Car Project) 6.25 1/1/30 5,000,000 5,246,750 Maryland.7% Maryland Community Development Administration, Department of Housing and Community Development, Housing Revenue 6.00 7/1/39 10,000,000 10,009,800 Maryland Economic Development Corporation, EDR (Transportation Facilities Project) 5.75 6/1/35 2,500,000 2,561,125 Massachusetts2.5% Massachusetts, Consolidated Loan (Insured; Assured Guaranty Municipal Corp.) 5.25 8/1/24 12,000,000 13,412,880 Massachusetts Department of Transportation, Metropolitan Highway System Senior Revenue 5.00 1/1/27 11,000,000 11,635,030 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 5.00 10/1/30 3,000,000 3,095,190 Massachusetts Housing Finance Agency, Housing Revenue 5.30 6/1/49 6,250,000 6,199,000 Massachusetts Municipal Wholesale Electric Company, Power Supply System Revenue (Nuclear Project Number 4 Issue) (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/13 10,000,000 10,536,300 Michigan1.1% Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 7.00 7/1/27 8,000,000 9,380,560 Michigan Hospital Finance Authority, HR (Henry Ford Health System) 5.63 11/15/29 5,000,000 5,049,200 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 7.50 1/1/21 5,605,000 5,105,314 Mississippi.2% Mississippi Home Corporation, SFMR (Collateralized: FNMA and GNMA) 6.25 12/1/32 3,715,000 3,890,980 Missouri.6% Missouri Highways and Transportation Commission, Second Lien State Road Revenue 5.25 5/1/22 10,000,000 11,322,400 Nebraska2.3% Omaha Public Power District, Electric Revenue 5.50 2/1/14 37,300,000 41,789,801 Nevada1.1% Clark County, Airport System Subordinate Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/26 5,000,000 5,203,600 Clark County, IDR (Nevada Power Company Project) 5.60 10/1/30 3,000,000 2,832,930 Clark County, Passenger Facility Charge Revenue (Las Vegas-McCarran International Airport) 5.00 7/1/30 12,000,000 12,099,600 New Hampshire.9% New Hampshire Business Finance Authority, PCR (Public Service Company of New Hampshire Project) (Insured; National Public Finance Guarantee Corp.) 6.00 5/1/21 15,500,000 15,667,400 New Jersey7.4% Camden County Improvement Authority, Health Care Redevelopment Project Revenue (The Cooper Health System Obligated Group Issue) 5.25 2/15/20 9,505,000 9,583,131 New Jersey Economic Development Authority, Cigarette Tax Revenue 5.50 6/15/24 11,120,000 11,073,407 New Jersey Economic Development Authority, PCR (Public Service Electric and Gas Company Project) (Insured; National Public Finance Guarantee Corp.) 6.40 5/1/32 39,140,000 39,176,400 New Jersey Higher Education Student Assistance Authority, Student Loan Revenue (Insured; Assured Guaranty Municipal Corp.) 6.13 6/1/30 10,000,000 10,755,400 New Jersey Transportation Trust Fund Authority (Transportation System) 5.75 6/15/18 7,750,000 9,005,500 New Jersey Transportation Trust Fund Authority (Transportation System) 5.75 6/15/20 12,645,000 14,621,793 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; AMBAC) 5.00 12/15/27 14,750,000 15,428,500 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/23 5,235,000 4,910,535 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 6.75 6/1/13 3,000,000 a 3,505,260 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 7.00 6/1/13 12,065,000 a 14,182,166 New Mexico.5% New Mexico Finance Authority, State Transportation Senior Lien Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 6/15/20 8,000,000 8,960,880 New Mexico Mortgage Financing Authority, Mortgage-Backed Securities Revenue (Collateralized: FNMA and GNMA) 6.80 1/1/26 645,000 676,940 New York10.4% Austin Trust (Port Authority of New York and New Jersey, Consolidated Bonds, 151st Series) 6.00 9/15/28 25,000,000 e,f 27,674,750 Long Island Power Authority, Electric System General Revenue 6.00 5/1/33 9,000,000 10,259,820 Long Island Power Authority, Electric System General Revenue (Insured; Assured Guaranty Municipal Corp.) 5.50 12/1/12 10,000,000 11,167,000 Long Island Power Authority, Electric System General Revenue (Insured; Assured Guaranty Municipal Corp.) 5.50 12/1/13 25,860,000 29,760,464 Metropolitan Transportation Authority, State Service Contract Revenue 5.75 1/1/18 17,025,000 20,080,817 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/31 8,250,000 8,521,012 Nassau County Industrial Development Agency, IDR (Keyspan-Glenwood Energy Center, LLC Project) 5.25 6/1/27 10,000,000 9,845,300 New York City, GO 5.75 3/1/18 7,800,000 8,631,012 New York City, GO 5.25 8/15/24 18,500,000 20,170,550 New York City, GO (Prerefunded) 5.75 3/1/13 5,505,000 a 6,235,844 New York City Industrial Development Agency, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 8.00 8/1/28 8,450,000 8,762,988 New York State Dormitory Authority, Consolidated Second General Resolution Revenue (City University System) 7.50 7/1/10 1,010,000 1,016,413 New York State Dormitory Authority, Insured Revenue (New York University) (Insured; National Public Finance Guarantee Corp.) 5.75 7/1/27 9,500,000 11,349,745 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.13 12/1/29 5,000,000 5,018,050 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.25 12/1/37 6,500,000 6,349,915 North Carolina.8% North Carolina Eastern Municipal Power Agency, Power System Revenue 5.00 1/1/26 12,000,000 12,615,240 North Carolina Housing Finance Agency, Single Family Revenue 6.50 9/1/26 975,000 990,220 Oregon.3% Oregon Department of Administrative Services, Lottery Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/26 5,000,000 5,419,350 Pennsylvania.8% Geisinger Authority, Health System Revenue (Geisinger Health System) 5.25 6/1/39 14,250,000 14,777,820 South Carolina1.1% Greenville County School District, Installment Purchase Revenue (Building Equity Sooner for Tomorrow) 5.00 12/1/23 15,000,000 15,924,450 Greenville County School District, Installment Purchase Revenue (Building Equity Sooner for Tomorrow) (Prerefunded) 5.88 12/1/12 4,000,000 a 4,546,840 Tennessee.9% Johnson City Health and Educational Facilities Board, Hospital First Mortgage Revenue (Mountain States Health Alliance) 5.50 7/1/36 10,525,000 10,157,256 Johnson City Health and Educational Facilities Board, HR (Mountain States Health Alliance) 6.00 7/1/38 5,500,000 5,582,775 Texas11.1% Austin, Water and Wastewater System Revenue 5.00 11/15/27 10,000,000 10,871,700 Brazos River Authority, PCR (TXU Electric Company Project) 8.25 5/1/33 7,000,000 f 4,352,740 Brazos River Authority, PCR (TXU Energy Company LLC Project) 6.75 10/1/38 5,790,000 3,205,749 Cities of Dallas and Fort Worth, Dallas/Fort Worth International Airport, Joint Improvement Revenue (Insured; National Public Finance Guarantee Corp.) 5.75 11/1/14 15,070,000 15,896,439 Cities of Dallas and Fort Worth, Dallas/Fort Worth International Airport, Joint Improvement Revenue (Insured; National Public Finance Guarantee Corp.) 5.75 11/1/15 10,000,000 10,480,000 Dallas-Fort Worth International Airport Facility Improvement Corporation, Revenue (Learjet Inc. Project) 6.15 1/1/16 5,865,000 5,866,877 Harris County Cultural Education Facilities Finance Corporation, HR (Texas Children's Hospital Project) 5.25 10/1/29 4,000,000 4,204,680 Harris County Health Facilities Development Corporation, HR (Memorial Hermann Healthcare System) 7.25 12/1/35 7,000,000 7,935,340 Houston, Combined Utility System First Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 5/15/21 18,075,000 19,551,727 Houston Area Water Corporation, City of Houston Contract Revenue (Northeast Water Purification Plant Project) (Insured; FGIC) (Prerefunded) 5.25 3/1/12 2,470,000 a 2,659,795 Lewisville Independent School District, Unlimited Tax School Building Bonds 5.00 8/15/28 10,000,000 10,863,200 Lower Colorado River Authority, Transmission Contract and Improvement Revenue (Lower Colorado River Authority Transmission Services Corporation Project) 5.00 5/15/30 10,000,000 10,504,300 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.75 1/1/40 15,000,000 16,153,800 North Texas Tollway Authority, Second Tier System Revenue 5.75 1/1/38 10,000,000 10,474,900 Northside Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 8/15/38 4,900,000 5,192,334 San Antonio, Water System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.50 5/15/20 2,400,000 2,598,864 Tarrant County Health Facilities Development Corporation, Health Resources System Revenue (Insured; National Public Finance Guarantee Corp.) 5.75 2/15/14 9,470,000 10,936,145 Texas Transportation Commission, GO Mobility Fund Bonds 5.00 4/1/37 8,845,000 9,274,955 Texas Transportation Commission, State Highway Fund First Tier Revenue 5.00 4/1/26 20,000,000 21,753,200 Texas Turnpike Authority, Central Texas Turnpike System Revenue (Insured; AMBAC) 5.75 8/15/38 12,000,000 12,220,560 Texas Turnpike Authority, Central Texas Turnpike System Revenue (Insured; AMBAC) 5.50 8/15/39 2,500,000 2,527,775 Virginia2.4% Danville Industrial Development Authority, HR (Danville Regional Medical Center) (Insured; AMBAC) 5.25 10/1/28 1,500,000 1,749,450 Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 5.50 6/1/15 10,000,000 a 11,189,100 Upper Occoquan Sewage Authority, Regional Sewerage System Revenue (Insured; National Public Finance Guarantee Corp.) 5.15 7/1/20 5,210,000 6,112,528 Virginia Housing Development Authority, Commonwealth Mortgage Revenue 5.00 10/1/26 8,250,000 8,477,535 Virginia Housing Development Authority, Commonwealth Mortgage Revenue 6.25 7/1/31 13,750,000 14,910,088 Washington5.1% Bellevue, Limited Tax GO (New City Building) (Insured; National Public Finance Guarantee Corp.) 5.50 12/1/39 10,520,000 11,565,793 Energy Northwest, Electric Revenue (Columbia Generating Station) 5.00 7/1/23 10,060,000 10,964,595 FYI Properties, LR (State of Washington Department of Information Services Project) 5.50 6/1/34 7,000,000 7,551,390 King County, Sewer Revenue 5.25 1/1/42 15,000,000 16,075,200 Seattle, Municipal Light and Power Improvement Revenue (Insured; Assured Guaranty Municipal Corp.) 5.50 3/1/13 11,585,000 11,993,603 Seattle, Municipal Light and Power Improvement Revenue (Insured; Assured Guaranty Municipal Corp.) 5.50 3/1/16 15,400,000 15,916,824 Washington, GO (Various Purpose) 5.00 2/1/28 15,000,000 16,438,800 West Virginia.9% The County Commission of Pleasants County, PCR (Allegheny Energy Supply Company, LLC Pleasants Station Project) 5.25 10/15/37 9,500,000 9,336,885 West Virginia, Infrastructure GO (Insured; FGIC) (Prerefunded) 6.50 11/1/16 2,600,000 a 3,327,298 West Virginia State Building Commission, Subordinate LR (West Virginia Regional Jail and Correctional Facility Authority) (Insured; AMBAC) 5.38 7/1/21 2,505,000 2,809,833 Wisconsin2.4% Badger Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 7.00 6/1/12 25,000,000 a 28,045,500 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 5.63 2/15/29 9,725,000 9,662,955 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 5.50 4/15/29 5,000,000 5,072,000 U.S. Related3.0% Puerto Rico Commonwealth, Public Improvement GO 6.00 7/1/39 10,000,000 10,610,400 Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/38 10,000,000 10,275,300 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/40 5,000,000 5,062,300 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 0.00 7/1/36 23,400,000 b 4,058,964 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 5,000,000 5,192,600 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.38 8/1/39 5,000,000 5,629,900 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 11,500,000 12,477,960 Total Long-Term Municipal Investments (cost $1,721,135,134) Short-Term Municipal Coupon Maturity Principal Investment.0% Rate (%) Date Amount ($) Value ($) California; California Infrastructure and Economic Development Bank, Revenue (Asian Art Museum Foundation of San Francisco) (Insured; National Public Finance Guarantee Corp. and Liquidity Facility; JPMorgan Chase Bank) (cost $700,000) 0.25 6/1/10 700,000 g Total Investments (cost $1,721,835,134) 100.2% Liabilities, Less Cash and Receivables (.2%) Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. d Purchased on a delayed delivery basis. e Collateral for floating rate borrowings. f Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2010, these securities had a total market value of $32,027,490 or 1.8% of net assets. g Variable rate demand note - rate shown is the interest rate in effect at May 31, 2010. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At May 31, 2010, the aggregate cost of investment securities for income tax purposes was $1,721,835,134. Net unrealized appreciation on investments was $67,302,067 of which $103,911,486 related to appreciated investment securities and $36,609,419 related to depreciated investment securities. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2010 in valuing the fund's investments: Level 1 - Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Municipal Bonds - - The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended May 31, 2010.These disclosures did not impact the notes to the financial statements. Inverse Floater Securities: The fund may participate in secondary inverse floater structures in which fixed-rate, tax-exempt municipal bonds purchased by the fund are transferred to a trust. The trust subsequently issues two or more variable rate securities that are collateralized by the cash flows of the fixed-rate, tax-exempt municipal bonds. One or more of these variable rate securities pays interest based on a short-term floating rate set by a remarketing agent at predetermined intervals. A residual interest tax-exempt security is also created by the trust, which is transferred to the fund, and is paid interest based on the remaining cash flow of the trust, after payment of interest on the other securities and various expenses of the trust. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Bond Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: July 23, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: July 23, 2010 By: /s/ James Windels James Windels Treasurer Date: July 23, 2010 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
